DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/17/2021 has been entered. Claims 3 and 4 have been amended. Claims 1-2 and 5-6 have been canceled. Therefore, claims 3-4 are currently pending for the examination.

           Response to Amendments
3.	Applicant Remarks Made in an Amendment: see Page 5-8, filed on 06/17/2021, with respect to claims 3-4 have been fully considered and persuasive. The rejection under 35 U.S.C. 103 of claims 3-4 have been withdrawn.
Applicants have amended each of independent claims 3 and 4 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 3-4 are allowable.



Allowable Subject Matter
4.	In the Request for Continued Examination application filed on 06/17/2021, claims 3-4 (renumbered as claims 1-2) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“defining one-to-one correspondence between the plurality of frequency blocks and the plurality of transmission antennas, mapping the synchronization signal sequence into one or more subcarriers in the set of plurality of frequency blocks, muting transmission of the synchronization signal sequence to be transmitted from a specific transmission antenna from among the plurality of transmission antennas in the plurality of frequency blocks except for a specific frequency block corresponding one-to-one to the specific transmission antenna from among the plurality of frequency blocks; and transmitting the synchronization signal from the plurality of transmission antennas” in combination with other claim limitations as specified in claims 3 and 4. 
Note that the first closest prior art, Imai et al. (US 2010/0272034 A1), hereinafter “Imai” teaches: dividing a transmission band of the synchronization signal  into a set of frequency blocks (Fig. 21B, 21C, 22, 31, paragraphs [0184], [0196], [0197]; subcarrier group based on transmitting antenna number information); mapping the synchronization signal sequence into one or more subcarriers in the set of frequency blocks (paragraph [0269]; sequences are mapped on subcarriers) , wherein a number of the set of frequency blocks equals to the number of the plurality of transmission antennas (paragraph [0184]; number of transmitting antennas with the number of subcarriers of subcarrier groups) ; and transmitting the synchronization signal from the plurality of transmission antennas (Figs. 20, 22, paragraphs [0185]-[0187], [0200]; time-multiplexing processing to generate the radio frame, and forms a transmission signal).
Note that the second closest prior art, Ishii et al. (US 2010/0034077 A1), hereinafter “Ishii” teaches: muting transmission of the synchronization signal sequence to be transmitted from a certain number of antenna from the plurality of transmission antennas in all frequency blocks except for the certain number of frequency block (paragraph [0125]; no signal is transmitted from a first transmission antenna in a subcarrier of a reference signal which is transmitted from a second antenna regardless of transmission power of the reference signal and in addition, no signal is transmitted from the second transmission antenna in a subcarrier of a reference signal which is transmitted from the first antenna).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• LEE (US 2019/0058558 A1) entitled: "METHOD AND APPARATUS FOR TRANSMITTING OR RECEIVING REFERENCE SIGNAL IN BEAMFORMING COMMUNICATION SYSTEM"
• Benjebour et al. (US 9,344,241 B2) entitled: "RADIO COMMUNICATION SYSTEM, BASE STATION APPARATUS, MOBILE TERMINAL APPARATUS, AND INTERFERENCE MEASUREMENT METHOD"
• Nagata et al. (US 9743,384 B2) entitled: "BASE STATION APPARATUS, MOBILE TERMINAL APPARATUS AND COMMUNICATION CONTROL METHOD"
• Kim et al. (US 8,634,363 B2) entitled: "METHOD FOR PROCESSING CSI-RS IN WIRELESS COMMUNICATION SYSTEM"
• Seo et al. (US 9,991,983 B2) entitled: "METHOD FOR TRANSMITTING/RECEIVING SYNCHRONIZATION SIGNAL FOR DIRECT COMMUNICATION BETWEEN TERMINALS IN WIRELESS COMMUNICATION SYSTEM"


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414